Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Authorization for this examiner’s amendment was given in an interview with attorney Wong on 5/21/21.
The application has been amended as follows: 
In claim 1, lines 5 and 6, “while allowing” has been changed to --- to allow ---; in line 14, “approximating the” has been changed to --- to approximate a ----;  in line 16, “the same” has been changed to – to approximate a  ---; in line 17,  ---  pivotally mounted at a first end to the support member at a point spaced from the pivot joint, and at a second end pivotally mounted to the support frame below the pivot joint  -- has been inserted after “actuator”. 
In claim 15, lines 6 and 7 “while allowing” has been changed to --- to allow ---; in line 15, “approximating the” has been changed to --- to approximate a ----;  in line 17, “the same” has been changed to – to approximate a  ---; in line 19,  ---  pivotally mounted at a first end to the support member at a point spaced from the pivot joint, and at a second end pivotally mounted to the support frame below the pivot joint  -- has been inserted after “actuator”. 
In claim 7, line 1, “6” has been changed to --- 1---.
Claims 6 and 16-29 have been canceled.
The following is an examiner’s statement of reasons for allowance:
the prior art does not show the actuator pivotally mounted at a first end to the support member at a point spaced from the pivot joint, and at a second end pivotally mounted to the support frame below the pivot joint.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634